 

 


EXHIBIT 10.29


AMENDMENT TO
EMPLOYMENT AGREEMENT


WHEREAS, Flagstar Bancorp, Inc., a Michigan corporation maintaining offices at
5151 Corporate Drive, Troy, Michigan 48098 (the "Company"), Flagstar Bank, FSB a
federally chartered savings bank and wholly-owned subsidiary of the Company (the
"Bank" and, together with the Company, "Flagstar"), and Lee M. Smith (the
"Executive") entered into an Employment Agreement, dated May 16, 2013 (the
"Agreement");


WHEREAS, Section 3.01 of the Agreement provides that the Agreement may be
amended by written agreement signed by Flagstar and the Executive; and


WHEREAS, Flagstar and the Executive have agreed to amend the Agreement to
restate certain provisions of the Agreement.


NOW THEREFORE, in consideration the Executive’s continued employment with the
Bank and for other good and valuable consideration, the receipt of which is
hereby acknowledged, effective as of March 2, 2015 (the "Effective Date"),
Section 1.05 of the Agreement is amended in its entirety to read as follows:


1.05    Compensation.


(a)
Base Salary. During the portion of the Term commencing on February 28, 2015, the
Bank shall pay to Executive a gross annualized base salary of $750,000 (the
"Base Salary"), payable monthly or more frequently in accordance with the Bank’s
payroll policy for its other executives. During the Term, the Base Salary shall
be reviewed for increase (but not decrease) at the discretion of the Board
annually during the Term, subject to regulatory review, as applicable and, if
increased, such increased amount shall become the "Base Salary" for purposes of
this Agreement.



(b)
Annual Incentive Awards. During the portion of the Term commencing with the
Company’s 2015 fiscal year, Executive shall be eligible to receive annual
incentive awards ("Annual Incentives") with a target level of 70% of Base Salary
based upon performance targets for the Bank’s holding company’s fiscal year,
payable in cash as soon as practicable following the conclusion of that fiscal
year, in accordance with the terms and conditions of the Bank’s holding
company’s annual incentive program(s) as adopted from time to time by the
Compensation Committee of the Board (the "Committee"); provided that the Annual
Incentive payout in 2016 for the Bank’s holding company’s performance in the
2015 fiscal year shall be pro-rated based upon the number of days from March 1,
2015 until December 31, 2015.



(c)
Equity-Based Awards. During the portion of the Term commencing with the
Company’s 2015 fiscal year, Executive shall be eligible to receive an annual
long-term equity-based award ("Executive’s LTIP") with a target level of 70% of
Base Salary. The forms, vesting schedules (including any performance goals) and
other terms and conditions of the Executive’s LTIP shall be determined by the
Committee in accordance with the applicable long-term incentive program, as in
effect from time to time, and shall further be subject to the terms and
conditions of the award agreements evidencing Executive’s LTIP awards.
Equity-based awards made in connection with Executive’s LTIP shall be granted
under the Flagstar Bancorp, Inc. 2006 Equity Incentive Plan or any successor
plan thereto.



(d)
Business Expenses. The Bank shall promptly pay directly, or shall reimburse
Executive for, all business expenses, including but not limited to expenses for
travel and entertainment, paid or incurred by Executive during the Term that are
reasonable and appropriate to the conduct by Executive of Flagstar’s business,
subject to Executive’s providing reasonable substantiation of such expenses to
Flagstar in accordance with the Bank’s policies.









--------------------------------------------------------------------------------

                    



(e)
Legal Expenses. The Bank shall pay the reasonable legal fees and expenses
incurred by Executive in negotiating this Agreement and any amendment hereto;
provided that the Executive submits a written request for such payment with
reasonably detailed supporting documentation to the Bank’s Human Resources
Department no later than sixty (60) days after the Effective Date and the
effective date of any amendment. The Bank shall make the payment required by the
immediately preceding sentence within thirty (30) days after the Executive’s
submits such written request.



IN WITNESS WHEREOF Flagstar and the Executive have caused this amendment to be
executed by its duly authorized officers as of the Effective Date.
 
FLAGSTAR BANK, FSB
 
 
 
 
By:
 
 
/s/    Alessandro DiNello
 
 
 
 
Alessandro DiNello
 
 
 
 
President and Chief Executive Officer (Principal Executive Officer)

 
FLAGSTAR BANCORP, INC.
 
 
 
 
By:
 
 
/s/    Alessandro DiNello
 
 
 
 
Alessandro DiNello
 
 
 
 
President and Chief Executive Officer (Principal Executive Officer)



 
EXECUTIVE
 
 
 
 
By:
 
 
/s/    Lee M. Smith
 
 
 
 
Lee M. Smith
 
 
 
 
Executive Vice President and Chief Operating Officer





